DETAILED ACTION
This action is in responsive to the Applicant’s Remarks filed on September 16, 2000 and October 22, 2020.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2020 has been entered.
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No 6,693,557 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In the October 9, 2018 Amendment to the Specification, the inserted paragraphs should be inserted after line 29 of Column 10. Currently, it states that the paragraphs should be inserted in col. 91. 

Claim Objections
Claim 79 is objected to because of the following informalities:  
The previous amendment filed May 29, 2020 proposes an amendment to claim 79 that does not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  
In accordance with 37 CFR 1.173(c)(2), matter to be added by reissue must be underlined.  The Examiner notes that a strike-through is not permitted in new claims to indicate the removal of subject matter. In claim 79, line 11, the term “and” includes a strikethrough.  
Appropriate correction is required.
Consent
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.
The Examiner notes that the title of the person signing the Consent of April 13, 2017 is not one of the titles acceptable for U.S. based applications. See MPEP 324(V)(A).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2020 was filed after the mailing date of the Notice of Allowance on July 1, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 1-8, 11, 14, 15, 18, 19, 20, 21, 26-80, 82, and 83 are allowed.
Claims 9, 10, 12, 13, 16, 17, 22, 23, 24, 25 and 81 are canceled. 

Allowable Subject Matter
Claims 1-8, 11, 14, 15, 18, 19, 20, 21, 26-80, 82, and 83 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1: 
	The prior art of record does not disclose a sensor for monitoring vehicles on a roadway comprising at least one signal processing circuit board having a first side for disposing signal processing components thereon and a second side having an electronically conductive ground layer, said second side of said at least one signal processing board oriented in parallel with and facing said multi-layer radio frequency circuit board in combination with the rest of the limitations of the claim. 
Claim 11:
	The prior art of record does not disclose an above ground traffic sensor for detecting vehicles traveling on a roadway, the sensor comprising a digitally modulated signal generator for generating a modulated signal; and oscillator for generating an RF tone; and a frequency mixer for mixing said modulated signal and said RF tone to form a signal comprised of sum and difference frequencies in combination with the rest of the limitations of the claim.  
Claim 14:
	The prior art of record does not disclose an above ground traffic sensor for detecting vehicles traveling on a roadway, the sensor comprising a planar antenna which comprises a plurality of series-configured loop elements arranged in a tapered array in combination with the rest of the limitations of the claim.
Claim 15:
	The prior art of record does not disclose an above ground traffic sensor for detecting vehicles traveling on a roadway, the sensor comprising a planar antenna which comprises a plurality of series-configured loop elements arranged in a tapered array, wherein said planar antenna comprises at least a pair of said tapered array in combination with the rest of the limitations of the claim.
Claim 18:
	The prior art of record does not disclose an above ground traffic sensor for detecting vehicles traveling on a roadway, the sensor comprising a coplanar loop series-fed antennas which comprises a first coplanar loop series fed-array antenna that propagates said transmit signal toward said vehicles on said roadway; a second coplanar loop series-fed array antennae that receives said transmit signal reflected from said vehicle; and wherein said first and  second series-fed array antennal include loop elements arranged in tapered arrays, in combination with the rest of the limitations of the claim.
Claim 19:
The prior art of record does not disclose an above ground traffic sensor for detecting vehicles traveling on a roadway, the sensor comprising a coplanar loop series-fed antenna on a planar circuit board which comprises a first coplanar loop series fed-array antenna that propagates a transmit signal toward said vehicles on a roadway; a second coplanar loop series-fed array antenna that receives said transmit signal reflected from said vehicle; and said coplanar loop series-fed array antenna each comprises at least a pair of tapered arrays in combination with the rest of the limitations of the claim. 
Claim 20:
	The prior art of record does not disclose a radar based vehicular traffic sensor, comprising at least one planar loop series-fed array antenna for transmission and/or reception of said modulated 
Claim 26:
	The prior art of record does not disclose an above ground traffic sensor for detecting vehicles on a roadway comprising planar antennas wherein the planar antennas comprise at least one coplanar loop series-fed array antenna on the planar circuit board, wherein each at least one coplanar loop series fed array antenna is terminated by a short-circuit transmission line in combination with the rest of the limitations of the claim. 
Claim 28, 55 and 79:
	As set forth in the previous office action, the Applicant states that Independent claims 28, 55, and 79 have been amended to further clarify that the reflected signals are processed to generated lane-by-lane traffic data. The Applicant states that Kuhn teaches an acoustic sensor system for vehicle detection and multi-lane highway monitoring. The Applicant maintains that the acoustic sensor are passive, in that they are not reacting to an emitted and then reflected sound wave. In addition, the Applicant states Kuhn fails to teach or suggest at least “wherein a digital circuit processes the data signal such that the traffic data is generated from the reflections of the signal detected by the single receive portion and comprises information of substantially all vehicles on the roadway on a lane-by-lane basis with respect to at least two different lanes on a fixed portion of the roadway.”  
	In view of the arguments presented by the Applicant, the Examiner finds the Applicant’s arguments persuasive.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This application is in condition for allowance except for the following formal matters: 
See the above issues:

Objection to the Claims
Objection to the Consent.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees: /MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that although a previous discussion of this issue was discussed with the attorney of record, since further issues have been discovered as set forth in this office action, the Examiner recommends a formal amendment to the specification to correct this informality.